Citation Nr: 0938680	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the reduction in rating from 60 percent to 
noncompensable for the Veteran's service-connected 
sarcoidosis was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affair s (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In November 2007, the Board remanded 
this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In a November 1984 rating decision, service connection was 
granted for sarcoidosis.  At that time, it was noted that the 
recent September 1984 VA examination revealed moderately 
restrictive and moderately obstructive pulmonary disease.  
The assigned rating was 30 percent.  This rating was later 
reduced to 10 percent following a July 1978 VA examination 
which included x-rays reflecting minimal interstitial 
markings.  

In March 2000, the Veteran was afforded a VA examination.  
The examiner did not have the complete medical records for 
review.  However, he noted that the Veteran's history as 
provided by the Veteran was consistent for a diagnosis of 
pulmonary sarcoidosis.  The examiner initially opined that 
there was no current evidence of active sarcoidosis, but 
stated that this conclusion depended on pulmonary function 
tests (PFTs).  The PFTs were performed and showed chronic 
obstructive pulmonary disease and also an element of 
restrictive lung disease.  The examiner opined that the 
restrictive lung disease could be a part of the sarcoidosis.  
The examiner indicated that further PFTs might be necessary.  

The Veteran was examined by VA in April 2002.  Again, it did 
not appear that the claims file was reviewed, but history was 
obtained from the Veteran.  It was noted that the Veteran had 
a history of a sporadic cough as well as an ongoing diagnosis 
of chronic obstructive pulmonary disease (COPD) of nine 
years.  Physical examination was performed and yielded a 
diagnosis of COPD.  It was noted by the examiner that the 
"diagnosis of sarcoidosis is legitimate borderline chronic 
obstructive pulmonary disease and evaluation is being updated 
on this matter."  PFTs revealed moderate lung obstruction.  

In a November 2002 rating decision, the disability rating for 
sarcoidosis was increased to 60 percent effective July 1999 
based on the recent PFT findings.  The Board finds it 
significant to note that the increase was apparently based on 
lung impairment related to COPD.  

Thereafter, a December 2002 VA outpatient record noted that 
the Veteran's sarcoid was inactive.  A March 2003 VA x-ray 
revealed no significant lung abnormality.  

The Veteran was reexamined in May 2003 by a VA physician's 
assistant (PA).  Physical examination yielded a diagnosis of 
COPD.  The PA opined that the Veteran did not have evidence 
of sarcoidosis and had not had sarcoidosis for several years.  
She indicated that COPD was a totally separate disease and 
would not be secondary to sarcoidosis, but possibly secondary 
to his smoking history.  She stated that the corticosteroids 
which were prescribed were for bronchospasms which would be a 
component of the COPD.  

In June 2003, the RO proposed to reduce the 60 percent rating 
for sarcoidosis based on the recent medical findings of no 
active disease.  In March 2004, the reduction was undertaken 
and the disability rating was reduced to zero percent 
effective June 1, 2004.  

In April 2005, the Veteran was sent a notification letter 
pursuant to the Veterans Claims Assistance Act (VCAA) which 
stated that the matter on appeal was the propriety of the 
reduction of service-connected sarcoidosis from 60 percent to 
non-compensably disabling effective June 1, 2004.  However, 
the notification letter provided the pertinent information 
for service connection claims, not reduction of ratings.  In 
a June 2005 rating decision, service connection for 
COPD/asthma was denied.  

A June 2007 VA outpatient records noted that the Veteran had 
COPD and sarcoidosis; however, it was note that the sarcoid 
scarring present did not appear to represent an active 
disease process.  However, thereafter, in November 2008, the 
Veteran was hospitalized at Sacred Heart Hospital with 
complained of increasing dyspnea.  It was noted that he had a 
history of asthma and sarcoidosis.  Chest x-rays revealed no 
pneumothorax, hemothorax, masses, cardiomegaly, congestive 
heart failure, or effusion or free air.  However, they did 
show interstitial infiltrate which was likely due to sarcoid.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Further, 38 C.F.R. § 4.13 provides that when any change in an 
evaluation is to be made, "the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness  of the examination or in use of descriptive 
terms."  Brown, 5 Vet. App. at 420-421. In light of these 
provisions, the RO and Board are required in any rating-
reduction case to ascertain, based on the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Brown, 5 Vet. App. at 421.  Also, under the 
provision of 38 C.F.R. §§ 4.2 and 4.10, a rating reduction 
may not be based solely on the fact that an improvement has 
actually occurred, but also on whether the improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  Id.

In this case, the RO reduced the rating for sarcoidosis on 
the basis that the disease process is inactive.  The Board 
notes that the Veteran separated from service in 1983.  He 
was service-connected for lung impairment the next year which 
included both restrictive and obstructive lung impairment, 
characterized as sarcoidosis based on a prior diagnosis.  
Since that time, he has also been diagnosed as having COPD.  
The recent VA records show no active sarcoidosis, only active 
COPD which the VA PA indicated was unrelated.  However, none 
of the recent VA medical evidence appears to provide a 
medical assessment based on a complete review of the claims 
file.  In addition, the private 2008 records showed that 
there is indeed lung impairment due to sarcoidosis.  

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  On remand, a VA examination should be afforded to 
the Veteran, provided by a physician, to assess the complete 
nature of his current disability.  The examiner should fully 
review the record and opine as to whether the Veteran has 
sarcoidosis and, if so, what lung impairment is related to 
that disorder.  In addition, the examiner should opine if the 
Veteran's current lung disabilities, apart from sarcoidosis, 
are related to service.  The examiner should comment on the 
initial post-service VA examination which showed both 
restrictive and obstructive lung disorder in that assessment.  
The examiner should state if the Veteran has had both 
restrictive and obstructive lung disorder since that time.  

Further, as noted above, the initial VCAA letter pertaining 
to the rating reduction at issue is inadequate.  The Veteran 
was sent another VCAA letter in December 2007, but this 
letter was also inadequate because it did not actually 
discuss the reduction matter, but essentially listed the 
issue, only, i.e, the letter did not notify the Veteran of 
what the evidence must show to substantiate the claim.  A 
proper VCAA letter as to this issue should be sent to the 
Veteran.  

Finally, based on the medical findings obtained and in light 
of the record, the AMC/RO must consider if the November 1984 
rating decision in effect granted service connection for 
obstructive lung impairment if such as been present since 
that time.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of whether the reduction in rating 
from 60 percent to noncompensable for the 
Veteran's service-connected sarcoidosis was 
proper.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
respiratory examination by a physician.  
Any indicated tests, including X-rays and 
PFTs, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  

The examiner should opine as to whether 
the Veteran has sarcoidosis and, if so, 
what lung impairment is related to that 
disorder.  The examiner should also 
address if the Veteran's sarcoidosis 
improved per the 2003 VA examinations.  
If so, he/she should indicate, if 
possible, whether the improvement 
actually reflects an improvement in the 
Veteran's ability to function under the 
ordinary conditions of life and work.

In addition, the examiner should opine if 
the Veteran's current lung disabilities, 
apart from sarcoidosis, are more likely 
than not, less likely than not, or at 
least as likely as not related to 
service.  The examiner should comment on 
the initial September 1984 post-service 
VA examination which showed both 
restrictive and obstructive lung disorder 
in that assessment.  The examiner should 
state if the Veteran has had both 
restrictive and obstructive lung disorder 
since that time

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC/RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The AMC/RO must consider 
if the November 1984 rating decision in 
effect granted service connection for 
obstructive lung impairment if such as been 
present since that time.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

